El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
Es éste un recurso de revisión tramitado a tenor con el Art. 11 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 12. Debemos revisar una Resolu-*1002ción de la Comisión Industrial mediante la cual se declaró patrono no asegurado al recurrente.
De la síntesis que de las declaraciones de los testigos hizo la propia Comisión Industrial en su Resolución de 4 de marzo de 1971 surge lo siguiente. El recurrente tenía a la fecha de los hechos (año 1965) 67 años de edad. Para aquella fecha ya se había retirado de la agricultura porque por órdenes del médico no podía hacer trabajos físicos fuertes. Hacía cinco años que vivía del Seguro Social. Antes de eso tenía cuatro cuerdas de caña, las cuales destruyó cuando se retiró de la agricultura como negocio. Le quedaron dos cuerdas de café, fruto que recogía él mismo con la ayuda de su familia. Para la fecha de los hechos ya no alquilaba ni contrataba obreros ni peones. Anteriormente, cuando cultivaba las cuatro cuerdas de caña como negocio, tenía la póliza del Fondo del Seguro del Estado. Cuando se retiró de la agricultura y cuando cesó de emplear trabajadores cesó también de comprar dicha póliza.
En cuanto a los hechos específicos del caso, surge que el occiso, Evangelio Salgado, era un vecino y amigo del recurrente de alrededor de 15 años. A veces, cuando los palos de aguacate parían, una vez al año, Evangelio tumbaba aguacates en la propiedad del recurrente y ambos se los repartían de por mitad. Se trataba de una operación familiar y no de una operación comercial. Si el año del accidente los aguacates se hubiesen vendido se estima que le hubiesen tocado $3.00 a cada uno. El recurrente le había dado permiso a Evangelio para ello pero el día de las hechos, un domingo, ignoraba que Evangelio estuviese tumbando aguacates. Ese día Evangelio se cayó de un árbol y murió como consecuencia de los golpes recibidos.
El testigo Pablo Alvarado Colón, testigo de los demandan-tes, declaró que Evangelio “se daba sus cervecitas.” Se deter-minó por el Instituto de Medicina Legal de la Escuela de Medicina de la Universidad de Puerto Rico que cuando el *1003occiso murió, el nivel de alcohol en su sangre debió ser entre el 20 al 26 centésimas del uno por ciento de alcohol por peso, lo cual lo colocaba “bajo la influencia del alcohol.” Es de notarse que la Ley de Vehículos y Tránsito dispone que si en la sangre de una persona hay quince centésimas del uno por ciento, o más, por peso de alcohol, debe presumirse que la persona “estaba bajo los efectos” del alcohol. 9 L.P.R.A. see. 1041(b)(3).
Es cierto que el Art. 11 de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. sec. 12, dispone que las revisiones de las decisiones de la Comisión Industrial solamente podrán concederse sobre cuestiones de derecho o de apreciación de prueba cuando ésta sea de carácter pericial, pero en el caso que nos ocupa la controversia gira sobre si el recurrente és o no un patrono no asegurado y ésta es una determinación de hecho y de derecho, la cual es revisable como una cuestión de derecho. Gallart, Admor. v. Comisión Industrial, 89 D.P.R. 581, 589 (1963); Arraiza Iglesia y. Comisión Industrial, 85 D.P.R. 14 (1962); Romero v. Comisión Industrial, 73 D.P.R. 805, 812 (1952). En este último caso el Tribunal determinó que aunque la actividad en cuestión producía alguna ganancia económica a la recurrente, dicha actividad no era habitual o regular sino meramente esporádica y revocó la resolución de la Comisión Industrial mediante la cual se había determinado que la recurrente estaba obligada a asegurarse.
En este caso los hechos demuestran que la actividad que llevaba a cabo el occiso cuando ocurrió el accidente era una de naturaleza accidental o casual y no formaba parte de ningún negocio del recurrente. Un accidente sufrido por una persona mientras realiza labor de carácter accidental o casual no comprendida dentro del negocio, industria, profesión u ocupación del patrono no es uno cubierto por la Ley de Compensaciones por Accidentes del Trabajo. Art. 2 de la Ley *1004citada, 11 L.P.R.A. see. 2; Arraiza Iglesia v. Comisión Industrial, supra.
En vista de lo anterior, se revocará la Resolución apelada y la anterior del Administrador del Fondo del Seguro del Estado de 15 de octubre de 1965 y se desestimará la petición presentada en este caso.
El Juez Asociado, Señor Ramírez Bages, disintió con opinión con la cual concurrió el Juez Presidente Interino, Señor Pérez Pimentel.
—O—